Citation Nr: 1733254	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-28 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal has now been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016), as the Veteran is 75 or more years of age.  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was most recently before the Board in February 2014, when the issue on appeal was remanded to the Agency of Original Jurisdiction (AOJ) so it could be referred to the Director, Compensation Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) (2016).

The Veteran appeared at a hearing before the undersigned in August 2011.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Board remanded the issue on appeal to the AOJ in February 2014 for referral to the Director, Compensation Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) (2016).  The record now includes a September 2016 Administrative Review from the Director.  The Board is required to review the entirety of the Director's decision de novo.  Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  When the Director acts in the context of extraschedular ratings, she is taking the place of an RO adjudicator, and the Director must comply with the same requirements as the RO.  Id. at 455-56.  An incomplete or inaccurate review of the relevant evidence frustrates judicial review and deprives an appellant of the Director's "expertise" on extraschedular matters.  Id. at 458.  Here, the evidence establishes the Director's September 2016 Administrative Review was based on an incomplete or inaccurate review of the record.

First, the Director's memorandum states the Veteran's most recent VA examination was completed in June 2009.  This statement strongly suggests the Director's review was based on an incomplete record.  VA examinations for the Veteran's service-connected disabilities were conducted subsequent to the June 2009 VA examination, but prior to the September 2016 Administrative Review.  See May 2011 VA Spine Examination, VBMS entry 05/25/2011; July 2014 VA Audiological Examination, VBMS entry 07/21/2014.

Second, the Director's memorandum states the "evidence does not include any surgical procedures since June of 2013," while simultaneously indicating the Veteran's lumbar spine disability "was temporarily rated at 100 percent disabling following a lumbar fusion surgery on February 16, 2016."  The Board is unable to reconcile these statements, especially in light of the fact that there is currently no evidence in the electronic claims file that the Veteran's was granted a temporary total rating in February 2016.  The reference to the grant of a temporary total rating in February 2016 raises the possibility that there may be temporary files that have not been associated with the claims file; however, it appears the reference to a temporary total rating in February 2016 may simply be an error as the record establishes a temporary total rating was assigned following a lumbar spine fusion in February 2006.  Nevertheless, the inconsistency of the statement in the memorandum when compared to the evidence of record reflects poorly on the accuracy and reliability of the September 2016 Administrative Review.

Third, the Director's memorandum indicates the AOJ should reconsider referral after adjudicating the Veteran's pending lumbar spine increased rating claim (including convalescence).  The Board finds this statement also suggests the Director did not have access to the Veteran's complete file at the time of the September 2016 Administrative Review.  The Board notes it finally adjudicated the Veteran's lumbar spine increased rating claim in February 2014, and the AOJ adjudicated his temporary total claim in July 2014.  As noted in the introduction, the Veteran is awaiting a Board hearing regarding his appeal of the July 2014 denial of temporary total status.  Thus, it does not appear there are any unadjduicated claims as noted in the September 2016 Administrative Review.

Fourth, while it is unclear what records were reviewed in conjunction with September 2016 Administrative Review, the Director's memorandum strongly suggests that contemporaneous examinations are needed to facilitate review for extra-schedular consideration, especially with regard to the Veteran's service-connected lumbar spine disability.  The functional impairment resulting from this disability was last assessed in May 2011.  Since that time, the Veteran has undergone an additional back surgery.  The record also establishes the Veteran has been issued new hearing aids due to increased difficulties understanding others during conversation.  This evidence of possible increased functional impairment, when combined with the suggestion that contemporaneous examinations are needed for an adequate review for extra-schedular consideration, indicates new examinations are necessary to fulfill VA's duty to assist.

In sum, the discrepancies found throughout the analysis of the September 2016 Administrative Review when compared to the evidence of record indicates the Veteran was deprived of meaningful extra-schedular TDIU consideration.  As such, there has not been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  The Board cannot proceed with consideration of the Veteran's appeal until these due process deficiencies are rectified.  See Kuppamala, 27 Vet. App. at 458.



	(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure any temporary file possibly held at the RO is associated with the Veteran's electronic claims file.  If there is no decision granting a temporary total evaluation, effective February 16, 2016 (as noted in the Director's September 2016 Administrative Review), please make a formal finding to this effect and associate it with the claims file.

2.  Schedule the Veteran for new VA examinations to assess the current severity of his service-connected disabilities.  The selected examiner is asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should describe the limitations and restrictions imposed by his service-connected disabilities on various work activities, both physical and sedentary.  The examiner is also asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

3.  After the development noted above is completed, refer the issue of entitlement to TDIU to the Director, Compensation Service, for adjudication in accordance with 38 C.F.R. § 4.16(b).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

